Citation Nr: 0923999	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-20 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a skin condition, 
bilateral feet, to include jungle rot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1970.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

The Veteran provided testimony at a December 2007 hearing 
before the undersigned.  A copy of the transcript is 
associated with the claims folder.

In September 2008, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC. to 
obtain additional evidence and to afford the Veteran a VA 
examination of his current skin condition.  Those actions 
completed, the matter has properly been returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDING OF FACT

The Veteran's skin condition, bilateral feet, had its onset 
during active duty.


CONCLUSION OF LAW

The criteria for service connection for a skin condition, 
bilateral feet, have been met.  38 U.S.C.A.  §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

The record reflects that the Veteran has a current skin 
condition.  Most recently, in November 2008, a VA examination 
report of the Veteran's skin revealed a diagnosis of allergic 
contact dermatitis.

The Board now turns to the second requirement to establish a 
service connection claim.  A service treatment report from 
July 1967 indicated that the Veteran complained of rash and 
raw skin.  He was prescribed jock itch ointment as treatment.  
Thus, the Veteran has an in-service occurrence of a skin 
condition.

Post-service, in May 2006, a VA outpatient treatment report 
indicated that the Veteran complained of a rash.  Upon 
physical examination, Dr. "M.Y." found confluent crusted 
dermatitis with diffuse erythema of the right ankle and foot, 
the anterior thighs, and the extensor aspect of the arms.  
Also, the dorsal aspect of the right foot showed some oozing, 
although the other areas were crusted and scaling, with most 
of the oozing gone.  The diagnosis for this condition was 
autosensitization dermatitis.  

In later VA outpatient treatment reports from June, July, and 
August 2006, the Veteran continued to be treated for this 
skin condition by Dr. M.Y., and was ultimately diagnosed with 
allergic contact dermatitis.

Pursuant to the Board remand in September 2008, the Veteran 
was afforded a VA examination of his skin.  There, the 
examiner noted a diagnosis of recurring allergic contact 
dermatitis.  He was treated with herbal lotion and Yellow 
dock capsules (Rumex Crispus).  These treatments are neither 
corticosteroids or immunosuppressives.  

Most importantly, the examiner stated that "[it] is as least 
as likely as not (50/50 probability) caused by or a result of 
skin rash during basic training and possible agent orange 
exposure during the year he was in Vietnam."  The examiner's 
opinion was supplemented by his rationale which stated that 
the Veteran "was treated for a rash during basic training 
which was described very similar but less severe than the 
rash seen and treated in 2006, see notes and photos in CPRS 
and C-files, and milder eruptions and symptoms since then."

This competent medical opinion clearly establishes the 
requisite medical nexus between the Veteran's current skin 
condition and his active service.  As such, service 
connection for the Veteran's skin condition, bilateral feet, 
is warranted.  38 C.F.R. § 3.303.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

ORDER

The appeal is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


